UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Gordon M. Shone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-3000 Date of fiscal year end: February 29 Date of reporting period: February 29, 2008 ITEM 1. REPORT TO SHAREHOLDERS. Discussion of Fund performance By Grantham, Mayo, Van Otterloo & Co. LLC (GMO) U.S. stocks went on a wild ride during the 12-month period, highlighted both by record highs for broad market indexes and conditions deemed poor enough to warrant numer ous interventions by the Federal Reserve. For the period in full the S&P 500 Index returned 3.60%, a modest move that belied its frequent violent gyrations. Growth stocks outpaced value stocks during the period. Financials and con sumer discretionary were the worst-performing sectors in the Russell 1000 Value Index, while energy stocks performed the best. "U.S. stocks went on a wild ride during the 12-month review period" For the year ended February, 29, 2008, John Hancock Intrinsic Value Funds Class A, Class B, Class C, Class I, Class R1 and Class 1 shares returned 12.52%, 13.13%, 13.13%, 12.18%, 12.60% and 12.13%, respectively, at net asset value while the Russell 1000 Value Index returned 7.91% and the average large value fund monitored by Morningstar, Inc. returned 6.64% . Sector selection added to relative returns while stock selection detracted. Sector weightings adding to relative returns included an underweight in financials, while sector weightings detracting from relative returns included an overweight in consumer discretionary. Stock selections in information technology added to relative returns, while picks in consumer discretionary and financials detracted. Individual names adding to returns versus the benchmark included overweight positions in Exxon Mobil Corp., Wal-Mart Stores, Inc. and Merck & Company, Inc., while overweight positions detracting from relative returns included Citigroup, Inc., Fannie Mae and Home Depot, Inc. This commentary reflects the views of the portfolio management team through the end of the Funds period discussed in this report. The teams statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Intrinsic Value Fund | Annual report 6 A look at performance For the periods ended February 29, 2008 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception A 6-12-06 16.88%   2.50% 16.88%   4.26% B 6-12-06 17.14   2.38 17.14   4.07 C 6-12-06 13.93   0.25 13.93   0.44 I 1 6-12-06 12.18   0.83 12.18   1.44 R1 1 6-12-06 12.60   0.24 12.60   0.41 1 1 6-12-06 12.13   0.88 12.13   1.52 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I, Class R1 and Class 1 shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until 6-30-08. The net expenses are as follows: Class A  1.34%, Class B  2.04%, Class C  2.04%, Class I  0.95%, Class R1  1.69%, Class 1  0.90% . Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A  1.94%, Class B  9.00%, Class C  10.08%, Class I 17.60%, Class R1  20.85%, Class 1  1.44% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses increase and results would have been less favorable. Performance is calculated with an opening price (prior days close) on the inception date. 1 For certain types of investors as described in the Funds Class I, Class R1 and Class 1 share prospectuses. Annual report | Intrinsic Value Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Intrinsic Value Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Russell 1000 Value Index. With maximum Class Period beginning Without sales charge sales charge Index B 6-12-06 $9,957 $9,593 $10,712 C 2 6-12-06 9,956 9,956 10,712 I 3 6-12-06 10,144 10,144 10,712 R1 3 6-12-06 10,041 10,041 10,712 1 3 6-12-06 10,152 10,152 10,712 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I, Class R1 and Class 1 shares, respectively, as of February 29, 2008. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Russell 1000 Value Index is an unmanaged index containing those securities in the Russell 1000 Index with a less-than-average growth orientation. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I, Class R1 and Class 1 share prospectuses. Intrinsic Value Fund | Annual report 8 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on September 1, 2007, with the same investment held until February 29, 2008. Account value Ending value Expenses paid during on 9-1-07 on 2-29-08 period on 2-29-08 1 Class A $1,000.00 $858.12 $6.24 Class B 1,000.00 854.75 9.45 Class C 1,000.00 854.74 9.50 Class I 1,000.00 859.68 4.39 Class R1 1,000.00 858.80 5.45 Class 1 1,000.00 859.77 4.16 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at February 29, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Intrinsic Value Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on September 1, 2007, with the same investment held until February 29, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value on Ending value on Expenses paid during 9-1-07 2-29-08 period on 2-29-08 1 Class A $1,000.00 $1,018.15 $6.77 Class B 1,000.00 1,014.67 10.27 Class C 1,000.00 1,014.62 10.32 Class I 1,000.00 1,020.14 4.77 Class R1 1,000.00 1,019.00 5.92 Class 1 1,000.00 1,020.39 4.52 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.35%, 2.05%, 2.06%, 0.95%, 1.18% and 0.90% for Class A, Class B, Class C, Class I, Class R1 and Class 1, respectively, multiplied by the average account value over the period, multiplied by the number of days in most recent fiscal half year/366 (to reflect the one-half year period). Intrinsic Value Fund | Annual report 10 Portfolio summary Top 10 holdings 1 Exxon Mobil Corp. 7.9% Citigroup, Inc. 2.8% Chevron Corp. 5.7% Home Depot, Inc. 2.4% ConocoPhillips 3.4% UnitedHealth Group, Inc. 2.2% Wal-Mart Stores, Inc. 3.4% The Coca-Cola Company 2.0% Pfizer, Inc. 2.9% Merck & Company, Inc. 2.0% Sector distribution 1 Consumer non-cyclical 23% Technology 6% Energy 22% Communications 6% Financial 15% Basic materials 2% Consumer cyclical 14% Utilities 2% Industrial 7% Other 3% 1 As a percentage of net assets on February 29, 2008. Annual report | Intrinsic Value Fund 11 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 2-29-08 This schedule is divided into three main categories: common stocks, short-term investments and repurchase agreements. Common stocks are further broken down by industry group. Repurchase agreements, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 96.51% (Cost $19,713,761) Aerospace 0.83% Alliant Techsystems, Inc. * 100 10,494 General Dynamics Corp. 500 40,925 Goodrich Corp. 200 11,846 Northrop Grumman Corp. 200 15,722 Rockwell Collins, Inc. 200 11,780 United Technologies Corp. 900 63,459 Aluminum 0.36% Alcoa, Inc. 1,800 66,852 Apparel & Textiles 0.71% Coach, Inc. * 1,100 33,352 Jones Apparel Group, Inc. 800 11,288 Liz Claiborne, Inc. 1,100 19,558 Mohawk Industries, Inc. * 200 14,282 NIKE, Inc. , Class B 400 24,080 VF Corp. 400 30,416 Auto Parts 0.79% Autoliv, Inc. 100 4,990 AutoZone, Inc. * 200 23,016 BorgWarner, Inc. 400 17,244 Johnson Controls, Inc. 2,500 82,150 OReilly Automotive, Inc. * 400 10,784 TRW Automotive Holdings Corp. * 400 8,832 Auto Services 0.24% AutoNation, Inc. * 1,700 24,769 Avis Budget Group, Inc. * 1,800 20,574 Automobiles 0.97% Ford Motor Company * 11,300 73,789 General Motors Corp. 1,700 39,576 PACCAR, Inc. 1,550 67,239 See notes to financial statements Intrinsic Value Fund | Annual report 12 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Banking 3.11% Bank of America Corp. 8,100 321,894 BB&T Corp. 1,400 43,582 Comerica, Inc. 1,100 39,864 Fifth Third Bancorp 600 13,740 First Horizon National Corp. 800 12,992 National City Corp. 3,400 53,924 U. S. Bancorp 2,900 92,858 Biotechnology 0.58% Amgen, Inc. * 700 31,864 Biogen Idec, Inc. * 800 46,688 Charles River Laboratories International, Inc. * 200 11,716 Invitrogen Corp. * 200 16,898 Broadcasting 0.18% Discovery Holding Company * 1,000 22,570 Liberty Global, Inc. , Class A * 300 11,280 Building Materials & Construction 0.16% Lennox International, Inc. 300 11,292 Masco Corp. 1,000 18,690 Business Services 0.67% Affiliated Computer Services, Inc. , Class A * 500 25,375 Cadence Design Systems, Inc. * 700 7,434 FactSet Research Systems, Inc. 200 10,528 Fiserv, Inc. * 900 47,358 NCR Corp. * 700 15,512 R. R. Donnelley & Sons Company 600 19,098 Cellular Communications 0.05% Telephone & Data Systems, Inc. 200 9,380 Chemicals 0.55% Air Products & Chemicals, Inc. 200 18,266 Celanese Corp. , Series A 300 11,670 Dow Chemical Company 1,000 37,690 FMC Corp. 200 11,322 Lubrizol Corp. 400 23,320 Colleges & Universities 0.06% Career Education Corp. * 800 11,880 Commercial Services 0.07% Shaw Group, Inc. * 200 12,876 Computers & Business Equipment 3.89% Cisco Systems, Inc. * 9,200 224,204 Dell, Inc. * 5,600 111,160 EMC Corp. * 5,700 88,578 Foundry Networks, Inc. * 600 7,122 Hewlett-Packard Company 1,000 47,770 See notes to financial statements Annual report | Intrinsic Value Fund 13 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Computers & Business Equipment (continued) Ingram Micro, Inc. , Class A * 1,000 $15,270 International Business Machines Corp. 1,300 148,018 Juniper Networks, Inc. * 600 16,092 Lexmark International, Inc. * 500 16,515 Tech Data Corp. * 700 23,345 Western Digital Corp. * 800 24,696 Construction & Mining Equipment 0.07% Rowan Companies, Inc. 300 12,093 Construction Materials 0.10% Trane, Inc. 400 18,020 Cosmetics & Toiletries 0.94% Colgate-Palmolive Company 300 22,827 Kimberly-Clark Corp. 400 26,072 Procter & Gamble Company 1,900 125,742 Crude Petroleum & Natural Gas 2.77% Apache Corp. 1,000 114,710 Cimarex Energy Company 300 15,810 Devon Energy Corp. 500 51,360 Forest Oil Corp. * 200 9,866 Hess Corp. 400 37,272 Occidental Petroleum Corp. 3,200 247,584 Patterson-UTI Energy, Inc. 600 14,238 Sunoco, Inc. 400 24,432 Drugs & Health Care 0.26% Wyeth 1,100 47,982 Educational Services 0.22% Apollo Group, Inc. , Class A * 400 24,552 ITT Educational Services, Inc. * 300 16,566 Electrical Utilities 1.46% American Electric Power Company, Inc. 800 32,736 Constellation Energy Group, Inc. 400 35,340 Edison International 800 39,520 Entergy Corp. 300 30,822 FPL Group, Inc. 500 30,145 Mirant Corp. * 300 11,100 PPL Corp. 200 9,076 Public Service Enterprise Group, Inc. 1,200 52,920 Quanta Services, Inc. * 400 9,552 Reliant Energy, Inc. * 900 20,520 Electronics 0.62% Arrow Electronics, Inc. * 400 13,044 Avnet, Inc. * 600 20,226 L-3 Communications Holdings, Inc. 600 63,774 Synopsys, Inc. * 800 18,568 See notes to financial statements Intrinsic Value Fund | Annual report 14 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Energy 0.09% NRG Energy, Inc. * 400 16,508 Financial Services 4.30% Citigroup, Inc. 21,900 519,249 Countrywide Financial Corp. (a) 1,400 8,834 Federal Home Loan Mortgage Corp. 300 7,554 Federal National Mortgage Association 7,200 199,080 Janus Capital Group, Inc. 400 9,688 Leucadia National Corp. 300 13,578 T. Rowe Price Group, Inc. (c) 200 10,106 Washington Mutual, Inc. 2,100 31,080 Food & Beverages 3.55% Coca-Cola Enterprises, Inc. 400 9,772 Kraft Foods, Inc. , Class A 1,222 38,090 PepsiAmericas, Inc. 500 12,650 PepsiCo, Inc. 2,700 187,812 Pilgrims Pride Corp. (a) 300 7,038 The Coca-Cola Company 6,400 374,144 Tyson Foods, Inc. , Class A 2,100 30,261 Forest Products 0.16% Weyerhaeuser Company 500 30,600 Healthcare Products 3.27% Johnson & Johnson 5,400 334,584 Medtronic, Inc. 1,100 54,296 Patterson Companies, Inc. * 600 21,120 Stryker Corp. 1,200 78,132 Zimmer Holdings, Inc. * 1,600 120,464 Healthcare Services 5.55% Cardinal Health, Inc. 1,400 82,796 Coventry Health Care, Inc. * 900 46,683 Express Scripts, Inc. * 1,100 65,010 McKesson Corp. 3,000 176,280 Medco Health Solutions, Inc. * 2,000 88,620 Quest Diagnostics, Inc. 600 28,602 UnitedHealth Group, Inc. 9,000 418,320 WellPoint, Inc. * 1,800 126,144 Holdings Companies/Conglomerates 1.71% General Electric Company 9,600 318,144 Homebuilders 0.45% Centex Corp. 600 13,314 D. R. Horton, Inc. 1,500 21,045 KB Home (a) 300 7,179 Lennar Corp. , Class A (a) 700 13,027 M. D. C. Holdings, Inc. 400 16,752 Toll Brothers, Inc. * 600 12,726 See notes to financial statements Annual report | Intrinsic Value Fund 15 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Hotels & Restaurants 0.58% McDonalds Corp. 2,000 108,220 Household Products 0.10% Energizer Holdings, Inc. * 200 18,566 Industrial Machinery 1.51% AGCO Corp. * 200 12,972 Cummins, Inc. 400 20,152 Deere & Company 1,600 136,336 Ingersoll-Rand Company, Ltd. , Class A 600 25,116 ITT Corp. 300 16,872 Kennametal, Inc. 400 12,148 Pall Corp. 300 11,811 Parker-Hannifin Corp. 700 45,241 Insurance 7.87% ACE, Ltd. 1,100 61,864 Aetna, Inc. 1,500 74,400 AFLAC, Inc. 1,300 81,133 Allstate Corp. 5,100 243,423 Ambac Financial Group, Inc. (a) 800 8,912 American International Group, Inc. 6,200 290,532 Aon Corp. 800 33,288 Chubb Corp. 1,200 61,080 CIGNA Corp. 800 35,664 Commerce Group, Inc. 400 14,496 Everest Re Group, Ltd. 100 9,688 First American Corp. 700 24,381 Hartford Financial Services Group, Inc. 500 34,950 HCC Insurance Holdings, Inc. 400 9,624 MBIA, Inc. (a) 800 10,376 MGIC Investment Corp. (a) 800 11,848 Nationwide Financial Services, Inc. , Class A 400 16,500 Old Republic International Corp. 1,600 21,952 Progressive Corp. * 2,600 47,658 Protective Life Corp. 400 15,436 Prudential Financial, Inc. 900 65,673 SAFECO Corp. 500 23,130 The Travelers Companies, Inc. 3,300 153,153 Torchmark Corp. 700 42,182 Transatlantic Holdings, Inc. 200 13,480 UnumProvident Corp. 2,100 48,111 W. R. Berkley Corp. 400 11,516 See notes to financial statements Intrinsic Value Fund | Annual report 16 F I N A N C I A L S T A T E M E N T S Issuer Shares Value International Oil 17.68% Anadarko Petroleum Corp. 1,100 70,114 Chevron Corp. 12,200 1,057,252 ConocoPhillips 7,700 636,867 Exxon Mobil Corp. 16,900 1,470,469 Murphy Oil Corp. 200 16,076 Noble Corp. 200 9,830 Weatherford International, Ltd. * 400 27,568 Internet Content 0.25% Google, Inc. , Class A * 100 47,118 Internet Retail 0.44% eBay, Inc. * 2,700 71,172 Expedia, Inc. * 500 11,465 Internet Software 0.22% McAfee, Inc. * 300 9,981 VeriSign, Inc. * 900 31,320 Leisure Time 0.03% Brunswick Corp. 300 4,887 Life Sciences 0.05% PerkinElmer, Inc. 400 9,928 Liquor 0.13% Anheuser-Busch Companies, Inc. 500 23,545 Manufacturing 1.87% 3M Company 1,600 125,440 Danaher Corp. 700 51,905 Eaton Corp. 200 16,126 Harley-Davidson, Inc. 800 29,728 Honeywell International, Inc. 1,000 57,540 Illinois Tool Works, Inc. 200 9,814 Pentair, Inc. 300 9,786 SPX Corp. 100 10,230 Tyco International, Ltd. 950 38,057 Metal & Metal Products 0.09% Reliance Steel & Aluminum Company 300 16,638 Office Furnishings & Supplies 0.04% Office Depot, Inc. * 700 7,959 Paper 0.06% Smurfit-Stone Container Corp. * 1,100 8,745 Temple-Inland, Inc. 200 2,746 Petroleum Services 1.10% Helmerich & Payne, Inc. 300 13,449 Tidewater, Inc. 200 11,230 Valero Energy Corp. 3,100 179,087 See notes to financial statements Annual report | Intrinsic Value Fund 17 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Pharmaceuticals 6.73% Abbott Laboratories 1,400 74,970 AmerisourceBergen Corp. 1,700 70,924 Bristol-Myers Squibb Company 900 20,349 Eli Lilly & Company 1,200 60,024 Forest Laboratories, Inc. * 1,300 51,701 Gilead Sciences, Inc. * 600 28,392 King Pharmaceuticals, Inc. * 1,400 14,840 Merck & Company, Inc. 8,400 372,120 Pfizer, Inc. 24,600 548,088 Watson Pharmaceuticals, Inc. * 400 11,124 Publishing 0.43% Gannett Company, Inc. 2,100 63,315 McGraw-Hill Companies, Inc. 400 16,372 Railroads & Equipment 0.27% Union Pacific Corp. 400 49,904 Real Estate 0.15% Annaly Capital Management, Inc. , REIT 1,000 20,690 Thornburg Mortgage, Inc. , REIT 800 7,120 Retail Grocery 0.34% SUPERVALU, Inc. 1,100 28,875 The Kroger Company 1,400 33,950 Retail Trade 9.84% Abercrombie & Fitch Company, Class A 400 31,012 Advance Auto Parts, Inc. 300 10,062 American Eagle Outfitters, Inc. 600 12,822 Bed Bath & Beyond, Inc. * 1,100 31,174 Best Buy Company, Inc. 200 8,602 BJs Wholesale Club, Inc. * 600 18,936 Costco Wholesale Corp. 200 12,384 CVS Caremark Corp. 900 36,342 Dollar Tree Stores, Inc. * 1,300 34,879 Family Dollar Stores, Inc. 700 13,405 Home Depot, Inc. 16,800 446,040 Kohls Corp. * 1,100 48,884 Lowes Companies, Inc. 10,600 254,082 Staples, Inc. 2,100 46,725 Target Corp. 2,300 121,003 Tiffany & Company 400 15,056 Walgreen Company 1,500 54,765 Wal-Mart Stores, Inc. 12,800 634,752 Semiconductors 0.42% Cypress Semiconductor Corp. * 400 8,696 Intel Corp. 1,600 31,920 See notes to financial statements Intrinsic Value Fund | Annual report 18 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Semiconductors (continued) Intersil Corp. , Class A 400 $9,308 KLA-Tencor Corp. 400 16,804 Teradyne, Inc. * 1,000 11,990 Software 2.57% CA, Inc. 800 18,304 Compuware Corp. * 1,700 13,532 Intuit, Inc. * 400 10,624 Microsoft Corp. 12,100 329,362 Novell, Inc. * 1,700 12,665 Oracle Corp. * 5,000 94,000 Telecommunications Equipment & Services 2.33% ADC Telecommunications, Inc. * 700 9,569 QUALCOMM, Inc. 3,900 165,243 Verizon Communications, Inc. 7,100 257,872 Telephone 0.62% AT&T, Inc. 3,127 108,913 Sprint Nextel Corp. 900 6,399 Tobacco 1.38% Altria Group, Inc. 3,500 255,990 Toys, Amusements & Sporting Goods 0.23% Hasbro, Inc. 900 23,193 Mattel, Inc. 1,000 19,320 Transportation 0.07% Overseas Shipholding Group, Inc. 200 12,544 Trucking & Freight 0.37% FedEx Corp. 400 35,252 United Parcel Service, Inc. , Class B 400 28,096 YRC Worldwide, Inc. * 400 5,504 See notes to financial statements Annual report | Intrinsic Value Fund 19 F I N A N C I A L S T A T E M E N T S Principal Issuer, description, maturity date amount Value Short-term investments 0.36% (Cost $66,544) John Hancock Cash Investment Trust, 3.5681% (c)(f) $66,544 $66,544 Repurchase agreements 3.30% (Cost $614,000) Repurchase Agreement with State Street Corp. dated 2-29-08 at 2.35% to be repurchased at $614,120 on 3-3-08, collateralized by $635,000 Federal National Mortgage Association, 5.57%, due 7-14-28 (valued at $627,856, including interest) $614,000 $614,000 Total investments (cost $20,394,305)  100.17% Liabilities in excess of other assets (0.17%) Total net assets 100.00% Percentages are stated as a percent of net assets. REIT Real Estate Investment Trust * Non-income producing. (a) All or a portion of this security was out on loan. (c) Investment is an affiliate of the Trusts adviser or subadviser. (f) John Hancock Cash Investment Trust is managed by MFC Global Investment Management (U.S.), LLC. The rate shown is the seven-day effective yield at period end.  At February 29, 2008, the aggregate cost of investment securities for federal income tax purposes was $20,445,250. Net unrealized depreciation aggregated $1,810,868, of which $821,067 related to appreciated investment securities and $2,631,935 related to depreciated investment securities. See notes to financial statements Intrinsic Value Fund | Annual report 20 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 2-29-08 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum public offering price per share. Assets Investments in unaffiliated issuers, at value (cost $19,713,761) including $65,239 of securities loaned (Note 2) $17,953,838 Repurchase agreement, at value (cost $614,000) (Note 2) 614,000 Investments in affiliated issuers, at value (cost $66,544) (Note 2) 66,544 Total investments, at value (cost $20,394,305) Cash 795 Cash collateral at broker for futures contracts 45,360 Receivable for fund shares sold 14,248 Dividends and interest receivable (net of tax) 41,399 Receivable due from adviser 3,880 Other assets 96 Total assets Liabilities Payable for fund shares repurchased 8,899 Payable upon return of securities loaned (Note 2) 66,544 Payable for futures variation margin 10,350 Payable to affiliates Fund administration fees 193 Transfer agent fees 2,816 Distribution and service fees 195 Trustees fees 73 Other payables and accrued expenses 48,461 Total liabilities Net assets Capital paid-in $20,812,480 Undistributed net investment income 26,236 Accumulated undistributed net realized gain (loss) on investments and futures contracts (464,411) Net unrealized appreciation (depreciation) on investments and futures contracts (1,771,676) Net assets See notes to financial statements Annual report | Intrinsic Value Fund 21 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value per share The Funds have an unlimited number of shares authorized with no par value. Net asset value is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Class A Net assets $17,554,568 Shares outstanding 964,495 Net asset value and redemption price per share $18.20 Class B 1 Net assets $289,866 Shares outstanding 15,942 Net asset value and offering price per share $18.18 Class C 1 Net assets $413,575 Shares outstanding 22,744 Net asset value and offering price per share $18.18 Class I Net assets $134,704 Shares outstanding 7,396 Net asset value, offering price and redemption price per share $18.21 Class R1 Net assets $108,385 Shares outstanding 5,968 Net asset value, offering price and redemption price per share $18.16 Class 1 Net assets $101,531 Shares outstanding 5,575 Net asset value, offering price and redemption price per share $18.21 Maximum public offering price per share Class A (net asset value per share ÷ 95%) 2 $19.16 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Intrinsic Value Fund | Annual report 22 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 2-29-08 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends $470,439 Interest 32,387 Securities lending 849 Income from affiliated issuers 205 Total investment income Expenses Investment management fees (Note 3) 163,557 Distribution and service fees (Note 3) 68,124 Transfer agent fees (Note 3) 18,272 Fund administration fees (Note 3) 9,581 Blue sky fees (Note 3) 76,510 Audit and legal fees 66,930 Printing and postage fees (Note 3) 7,298 Custodian fees 27,821 Trustees fees (Note 3) 1,535 Registration and filing fees 24,473 Miscellaneous 295 Total expenses Less expense reductions (Note 3) (176,615) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments in unaffiliated issuers 628,405 Futures contracts (11,356) Change in net unrealized appreciation (depreciation) of Investments in unaffiliated issuers (3,482,374) Futures contracts (8,396) Net realized and unrealized gain (loss) Increase (decrease) in net assets from operations See notes to financial statements Annual report | Intrinsic Value Fund 23 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 2-28-07 1 2-29-08 Increase (decrease) in net assets From operations Net investment income $143,510 $216,099 Net realized gain (loss) 526,061 617,049 Change in net unrealized appreciation (depreciation) 1,719,094 (3,490,770) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (108,035) (224,181) Class B (1,017) (1,449) Class C (762) (2,335) Class I (985) (2,359) Class R1 (620) (1,273) Class 1 (914) (1,843) From net realized gain Class A (179,361) (1,330,407) Class B (3,802) (23,393) Class C (2,850) (37,862) Class I (1,241) (10,289) Class R1 (1,118) (8,307) Class 1 (1,118) (7,782) Total distributions From Fund share transactions (Note 6) Total increase (decrease) Net assets Beginning of year  20,311,230 End of year Undistributed net investment income 1 Period from 6-12-06 (commencement of operations) to 2-28-07. See notes to financial statements Intrinsic Value Fund | Annual report 24 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 2-28-07 1 2-29-08 Per share operating performance Net asset value, beginning of period Net investment income (loss) 2 0.18 0.24 Net realized and unrealized gain (loss) on investments 2.85 (2.93) Total from investment operations Less distributions From net investment income (0.13) (0.26) From net realized gain (0.22) (1.53) Net asset value, end of period Total return 3,4 (%) 15.19 5 Ratios and supplemental data Net assets, end of period (in millions) $19 $18 Ratios (as a percentage of average net assets): Expenses before reductions 1.94 6 1.89 Expenses net of fee waivers, if any 1.34 6 1.35 Expenses net of all fee waivers and credits 1.34 6 1.35 Net investment income (loss) 1.13 6 1.05 Portfolio turnover (%) 32 5 72 1 Class A shares began operations on 6-12-06. 2 Based on the average of the shares outstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periods shown. 4 Assumes dividend reinvestment. 5 Not annualized. 6 Annualized. See notes to financial statements Annual report | Intrinsic Value Fund 25 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 2-28-07 1 2-29-08 Per share operating performance Net asset value, beginning of period Net investment income (loss) 2 0.07 0.08 Net realized and unrealized gain (loss) on investments 2.85 (2.92) Total from investment operations Less distributions From net investment income (0.06) (0.09) From net realized gain (0.22) (1.53) Net asset value, end of period Total return 3,4 (%) 14.61 5 Ratios and supplemental data Net assets, end of period (in millions)  6  6 Ratios (as a percentage of average net assets): Expenses before reductions 9.00 7 6.13 Expenses net of fee waivers, if any 2.04 7 2.06 Expenses net of all fee waivers and credits 2.04 7 2.05 Net investment income (loss) 0.42 7 0.35 Portfolio turnover (%) 32 5 72 1 Class B shares began operations on 6-12-06. 2 Based on the average of the shares outstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periods shown. 4 Assumes dividend reinvestment. 5 Not annualized. 6 Less than $500,000. 7 Annualized. See notes to financial statements Intrinsic Value Fund | Annual report 26 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 2-28-07 1 2-29-08 Per share operating performance Net asset value, beginning of period Net investment income (loss) 2 0.06 0.08 Net realized and unrealized gain (loss) on investments 2.86 (2.92) Total from investment operations Less distributions From net investment income (0.06) (0.09) From net realized gain (0.22) (1.53) Net asset value, end of period Total return 3,4 (%) 14.61 5 Ratios and supplemental data Net assets, end of period (in millions)  6  6 Ratios (as a percentage of average net assets): Expenses before reductions 10.08 7 6.21 Expenses net of fee waivers, if any 2.04 7 2.06 Expenses net of all fee waivers and credits 2.04 7 2.05 Net investment income (loss) 0.37 7 0.36 Portfolio turnover (%) 32 5 72 1 Class C shares began operations on 6-12-06. 2 Based on the average of the shares outstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periods shown. 4 Assumes dividend reinvestment. 5 Not annualized. 6 Less than $500,000. 7 Annualized. See notes to financial statements Annual report | Intrinsic Value Fund 27 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 2-28-07 1 2-29-08 Per share operating performance Net asset value, beginning of period Net investment income (loss) 2 0.24 0.32 Net realized and unrealized gain (loss) on investments 2.86 (2.93) Total from investment operations Less distributions From net investment income (0.18) (0.35) From net realized gain (0.22) (1.53) Net asset value, end of period Total return 3,4 (%) 15.50 5 Ratios and supplemental data Net assets, end of period (in millions)  6  6 Ratios (as a percentage of average net assets): Expenses before reductions 17.60 7 13.79 Expenses net of fee waivers, if any 0.95 7 0.95 Expenses net of all fee waivers and credits 0.95 7 0.95 Net investment income (loss) 1.53 7 1.45 Portfolio turnover (%) 32 5 72 1 Class I shares began operations on 6-12-06. 2 Based on the average of the shares outstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periods shown. 4 Assumes dividend reinvestment. 5 Not annualized. 6 Less than $500,000. 7 Annualized. See notes to financial statements Intrinsic Value Fund | Annual report 28 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS R1 SHARES Period ended 2-28-07 1 2-29-08 Per share operating performance Net asset value, beginning of period Net investment income (loss) 2 0.12 0.21 Net realized and unrealized gain (loss) on investments 2.85 (2.92) Total from investment operations Less distributions From net investment income (0.12) (0.23) From net realized gain (0.22) (1.53) Net asset value, end of period Total return 3,4 (%) 14.88 5 Ratios and supplemental data Net assets, end of period (in millions)  6  6 Ratios (as a percentage of average net assets): Expenses before reductions 20.85 7 15.27 Expenses net of fee waivers, if any 1.69 7 1.45 Expenses net of all fee waivers and credits 1.69 7 1.45 Net investment income (loss) 0.78 7 0.95 Portfolio turnover (%) 32 5 72 1 Class R1 shares began operations on 6-12-06. 2 Based on the average of the shares outstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periods shown. 4 Assumes dividend reinvestment. 5 Not annualized. 6 Less than $500,000. 7 Annualized. See notes to financial statements Annual report | Intrinsic Value Fund 29 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS 1 SHARES Period ended 2-28-07 1 2-29-08 Per share operating performance Net asset value, beginning of period Net investment income (loss) 2 0.25 0.34 Net realized and unrealized gain (loss) on investments 2.85 (2.94) Total from investment operations Less distributions From net investment income (0.18) (0.36) From net realized gain (0.22) (1.53) Net asset value, end of period Total return 3,4 (%) 15.53 5 Ratios and supplemental data Net assets, end of period (in millions)  6  6 Ratios (as a percentage of average net assets): Expenses before reductions 1.44 7 1.47 Expenses net of fee waivers, if any 0.90 7 0.90 Expenses net of all fee waivers and credits 0.90 7 0.90 Net investment income (loss) 1.58 7 1.50 Portfolio turnover (%) 32 5 72 1 Class 1 shares began operations on 6-12-06. 2 Based on the average of the shares outstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periods shown. 4 Assumes dividend reinvestment. 5 Not annualized. 6 Less than $500,000. 7 Annualized See notes to financial statements Intrinsic Value Fund | Annual report 30 Notes to financial statements 1. Organization John Hancock Intrinsic Value Fund (the Fund) is a non-diversified series of John Hancock Funds III (the Trust). The Trust was established as a Massachusetts business trust on June 9, 2005. The Trust is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end investment management company. The investment objective of the Fund is to seek long-term capital growth. John Hancock Life Insurance Company of New York (John Hancock New York) is a wholly owned subsidiary of John Hancock Life Insurance Company (U.S.A.) (John Hancock USA). John Hancock USA and John Hancock New York are indirect wholly owned subsidiaries of The Manufacturers Life Insurance Company (Manulife), which in turn is a wholly owned subsidiary of Manulife Financial Corporation (MFC), a publicly traded company. MFC and its subsidiaries are known collectively as Manulife Financial. John Hancock Investment Management Services, LLC (the Adviser), a Delaware limited liability company controlled by John Hancock USA, serves as investment adviser for the Trust and John Hancock Funds, LLC (the Distributor), a Delaware limited liability company, an affiliate of the Adviser, serves as principal underwriter. The Board of Trustees have authorized the issuance of multiple classes of shares of the Fund, including classes designated as Class A, Class B, Class C, Class I, Class R1 and Class 1 shares. Class A, Class B and Class C shares are open to all retail investors. Class I shares are offered without any sales charge to various institutional and certain individual investors. Class R1 shares are available only to certain retirement plans. Class 1 shares are sold only to certain exempt separate accounts of John Hancock USA and John Hancock New York. The shares of each class represent an interest in the same portfolio of investments of the Fund, and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Board of Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bear distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. The Adviser and other affiliates of John Hancock USA owned 802,790, 5,571, 5,529 and 5,575 shares of beneficial interest of Class A, Class I, Class R1 and Class 1, respectively, on February 29, 2008. 2. Significant accounting policies In the preparation of the financial statements, the Fund follows the policies described below. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period. Actual results may differ from these estimates. Security valuation The net asset value of the shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P
